Citation Nr: 1501431	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for entitlement to service connection for a respiratory disability.  

A hearing was held on March 22, 2012, by means of video conferencing equipment with the appellant in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.   

In a March 2014 decision, the Board ordered that the claim be reopened due to the receipt of new and material evidence, and remanded the claim for additional development.  That development was completed, and the case was returned to the Board for appellate review.

The Board subsequently remanded the claim for further development in July 2014.  That development was completed, and the case was returned to the Board for appellate review.


FINDING OF FACT

The Veteran's current respiratory disability did not have an onset during active service and is not the result of an event, injury or disease incurred during active service, and was not aggravated by active service.



CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

A predecisional letter, sent in December 2008, satisfied the requirements for notice following a claim for entitlement to service connection.  The letter stated what the evidence must show for service connection, the evidence the Veteran was expected to provide, the evidence VA would seek to obtain, and explained how a disability rating and effective date would be determined.  See Dingess/Hartman, 19 Vet. App. 473.  Thus, the duty to notify has been satisfied with regard to this claim.  

The duty to assist was also met in this case.  The Veteran's VA treatment records, private treatment records, service treatment records, and statements from the Veteran, his family members, and the Veteran's representative are in the Veteran's VA claims file.  In accordance with the July 2014 Board remand, the AOJ sent the Veteran a letter requesting that he identify the dates of treatment from Swedish Medical Center and provide a release for such records.  The Veteran did not provide such information or authorization.  The duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by supplying the needed authorization, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the AOJ took the steps requested in the remand, and was unable to proceed further without action from the Veteran, the Board finds that its efforts were in substantial compliance with the Board's remand directives, and further remand is not required to again attempt to acquire the authorization and private treatment records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The AOJ also obtained Social Security Administration records and Denver VA Medical Center (VAMC) treatment records from January 1994 to September 2004, as directed in the July 2014 remand.  

The Veteran has also been afforded VA examination with regard to his claim.  VA examinations were provided in August 2005 and October 2010, with a supplemental VA medical opinion provided in May 2014 with an addendum in August 2014.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations, in aggregate, are found to be adequate for adjudicatory purposes.  The October 2010 examination provides a detailed explanation of the Veteran's chemical exposure during service, and includes a well-reasoned conclusion regarding his current chronic obstructive pulmonary disease (COPD).  The case was remanded in March 2014, in part to obtain an opinion regarding the Veteran's current asthma.  The May and August 2014 examinations include well-supported conclusions regarding whether it arose or was aggravated by service.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examination and opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2014).
 
As the aforementioned development is in substantial compliance with the Board's remand directives, further remand is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 1153.

 A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) .

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Factual Background

The Veteran underwent medical examination upon his entrance into active service.  An October 1974 report of medical examination shows a normal clinical evaluation and is negative for any disqualifying defect or communicable disease.  No defects or diagnoses were recorded by the examiner.  The Veteran reported that he was "in good health," and stated that he had never had asthma or shortness of breath.  The Veteran indicated that he had then, or had previously had, pain or pressure in his chest or coughed up blood.  The physician summarized the Veteran's report of a past history of hemoptysis with upper respiratory infection.

The Veteran's service treatment records include a dental patient medical history questionnaire, dated January 1975.  The Veteran answered "yes" to whether he was allergic to dust, grasses or foods; to whether he had ever had hay fever or asthma; and to whether he had ever had shortness of breath, swelling of ankles, or palpitation of the heart.  He also indicated that he had recently been taking medication for an upper respiratory infection.

In a January 1976 discharge examination, the Veteran again reported that he did not have, and had never had, shortness of breath, but he indicated that he did not know whether he had ever had or then had asthma.  Clinical evaluation did not show any abnormalities, and a summary of defects and diagnoses did not include any relevant findings except relating to a fractured right ankle. 

The claims file contains VA ER notes from September 2004.  An ER nurse triage note documented the Veteran's report that the night before, he started to have a bad time breathing and his inhaler did not help.  He reported a history of asthma, documented at "Swedish".  The triage ER staff nurse noted that the Veteran was uncomfortable, but that he was in no acute distress and was talking in complete sentences, 97% on room air.  She assessed rule out asthma.  The following VA ER resident note, made approximately one hour later, documented the Veteran's reported history of a 60 pack year tobacco use and "asthma," diagnosed approximately one year ago at Swedish after presenting with chronic cough and sputum production, but the Veteran did not recall having any lung function studies done at that time.  The Veteran presented for treatment with a one day history of worsening shortness of breath.  He had been using an albuterol inhaler increasingly over the past year, and was using it a few times per day leading up to his visit to the emergency department.  The Veteran reported he was in his usual state of health until the evening prior, when he experienced acute "inability to breathe."  Following physical examination, the medical resident assessed the Veteran with probable COPD with self-limited exacerbation.

The Veteran was seen again in October 2004, at which point it was noted he reported a 30-40 pack year smoking habit and a history of "asthma."  The Veteran reported daily exacerbations of shortness of breath and wheezing.  The resident assessed likely reactive airway disease, but noted that there was no formal PFT on record for diagnosis.  Component of COPD was also suspected.  An addendum from the assistant chief of ambulatory care states that whether the Veteran had asthma vs. COPD could not be determined at a single visit. 

A November 2004 VA treatment record notes that the Veteran presented for a follow-up visit for shortness of breath and presumed reactive airway disease.  He described no change in breathing, and "attacks" of wheezing and shortness of breath.  The Veteran was assessed with dyspnea- ?reactive obstructive airway disease.

In a prior claim for service connection for asthma, submitted November 2004, the Veteran indicated that he had been exposed to various chemicals and radiation during his active service.  He did not respond to a request for more information or evidence about exposure to Agent Orange or radiation.  In January 2005, the Joint Service Records Research Center (JSRRC) responded to a request for information that there were no records of the Veteran's exposure to herbicides or radiation.

A January 2005 VA treatment record documents a chest X-ray which includes an impression of hyperexpansion consistent with reactive airways disease (RAD).  The Veteran was assessed with likely RAD/COPD.

The Veteran submitted a statement in support of claim, received March 2005, wherein he stated that he was not formally treated for asthma during his active service, but self-treated his breathing problems by using  a "prime-a tine" mist inhaler.  He further stated that his military occupational specialty (MOS) was chemical/biological/radiation technician, and he was exposed to a variety of chemical agents.

Private and VA treatment records from March 2005 forward continue to include assessments of RAD (asthma) and COPD.

An August 2005 VA chest clinic record includes a medical history given by the Veteran that he was diagnosed with asthma at 19 years old.  The Veteran reported increasing shortness of breath and decreased exercise tolerance over the preceding 3-4 years.  He stated that he could only walk about 100 feet without stopping to catch his breath, but worked as a mover going up and down stairs until 2 years prior.  The Veteran was assessed with progressive and persistent shortness of breath, likely 2/2 obstructive lung disease (COPD >> RAD).  COPD was noted as spirometry consistent with severe COPD as there was minimal change with bronchodilators.  Chest X-ray and CT scan were without evidence of emphysema, but significant decrease in lung sounds on exam was noted as consistent with COPD.

The Veteran was provided with a VA examination in August 2005 which included pulmonary evaluation.  The examiner noted review of the claims file.  The Veteran reported that he was diagnosed with asthma when he was 19 years old, and at the time of the examination time, he used some over-the-counter medicines with little help.  The Veteran stated that he felt that while on active duty, his asthma was aggravated by working with the various gas masks he had to assemble and the gases he was exposed to at that time.  He stated that his asthma/COPD had increased in the last three years.  The Veteran smoked for the previous 35 years, about three quarters of a pack per day, and stated that he stopped smoking in March 2005.  The Veteran reported an intermittent daily cough and intermittent clear sputum production daily.  He had no history of hemoptysis and had moderately severe dyspnea on exertion.  The Veteran stated he could only walk one block and gets very short of breath and then needs to stop and can only walk around 10-12 steps at a time without having to stop.  On examination, the Veteran experienced shortness of breath with walking less than 100 yards.  The examiner reviewed PFT tests performed at the Denver VAMC in April 2005, and wrote that they showed a moderate obstructive defect with a FEV- 1/FVC of 37 percent and an FEV-1 of only 1.46 liters, compared to a predicted of 3.05 liters.  A January 2005 chest X-ray showed an impression of hyperexpansion consistent with RAD.  The VA examiner diagnosed the Veteran with asthma/COPD, under treatment with inhaled steroids but no use of oral or IV steroids in the past.  No etiological opinion was provided.

The Veteran's physician from the VA Outpatient Clinic at Fitzsimons sent a letter, in April 2008, stating that the Veteran has severe COPD and noting that the Veteran was exposed to toxic chemicals when he replaced the filters on gas masks during service.  The physician opined that the Veteran's current breathing problems are in part related to his exposure to toxic chemicals while in the military.  The physician repeated this opinion in June 2010 and May 2011 letters.

The Veteran was provided with a VA examination in October 2010.  The examiner noted reviewing the Veteran's claims file.  The Veteran reported that while on active duty, he worked as a supply specialist with the Chemical Biological Nuclear division at Ft. Hood, Texas, where he would change filters on gas masks for soldiers who went through gas chamber training.  The Veteran stated that he was exposed to chemicals involved in training, but is not certain which.  The Veteran stated that he had onset of shortness of breath in about the winter of 2001, and that he took over-the-counter medications and was evaluated by VA in about 2004.  The Veteran stated he had a sister who also has COPD.  The Veteran reported starting smoking at about age 21 and smoking less than 1/2 pack per day intermittently, with periods of non-smoking for 1-2 years at a time, stopping smoking completely about 4 years prior.  The Veteran reported mild productive cough which worsened in the winter.  He stated he could walk 50 feet on a flat surface before getting out of breath, and getting short of breath with prolonged standing.  He said he could climb about 7 steps before getting short of breath.  The Veteran was on 5 liters of oxygen, 24 hours a day, and was on medication.  He said that weather changes, household insecticides, and household cleaners trigger his asthma.  The Veteran stated that he does better at lower altitudes, and stated that he gets short of breath with sexual activity or when he gets in an argument with his partner.

On physical exam, the October 2010 VA examiner noted chest without deformity, lungs with wheezes bilaterally, crackles and minor rhonchi with cough with deep respiration, and a respiratory rate about 18/minute.  CT of the thorax performed in August 2009 included an impression of moderate upper lobe predominant centrilobular emphysema, most likely smoking related, stable since prior exam (February 2005); small airway disease.  Following performance of PFTs in October 2010, for which the Veteran was noted to exhibit excellent effort, the VA examiner diagnosed severe chronic obstructive pulmonary disease requiring continuous oxygen.  The VA examiner opined that it is less likely as not that the Veteran's currently severe COPD was caused by or a result of exposure to gas while in the military, and that it was most likely caused by or a result of cigarette smoking.  The examiner explained that the most common form of tear gas used in military installations for gas chamber training since the 1960's is CS, or ortho-chloboenzylidene malononitrile, which has a rate of detoxification of 5-10 minutes through normal aeration.  He stated that CS aerosol has little residual hazard, citing to the Compendium of Chemical Warfare Agents.  As the Veteran's task did not involve direct or regular exposure to CS, but only changing gas mask filters, and given the rate of detoxification, the examiner stated that it is less likely as not that the Veteran was significantly exposed to CS during the course of his duties, otherwise he would have suffered the symptoms associated with direct and immediate exposure to CS.  The examiner also stated that the Veteran had a cigarette smoking history of approximately a 15 pack year history, of approximately 1/2 pack a day for about 30 years, and the most common cause of COPD in the United States is cigarette smoking.

The Veteran testified at a Board hearing in March 2012.  He stated that he was exposed to gas every time he took the filters out when he cleaned the gas masks and exchanged the filters.  The Veteran further testified that he experienced respiratory problems and shortness of breath in service, and that this was noted on the January 1975 dental questionnaire.  He stated that he didn't know whether his respiratory symptoms were a result of allergies or gases.  The Veteran testified that he continued to have periods of shortness of breath following service, and first reported breathing difficulties to a doctor, with the VA, in approximately 1994 or 1995.  The Veteran reported that he started having shortness of breath in service, and that it continued over the years.

Pursuant to the March 2014 remand directives, the Veteran was provided with a supplemental VA medical opinion in May 2014.  The VA examiner noted review of the claims file.  The examiner opined that the Veteran's asthma was not caused or aggravated by military service.  The examiner noted that the October 1974 entrance medical history was marked "no" for asthma but "yes" for pain or pressure in chest with a notation of  "hemoptysis, past history with URI."  She also highlighted the January 1975 dental history form where the Veteran affirmatively answered the question whether he had ever had asthma.  The VA examiner, also noted that at no time during the service did the Veteran present for medical evaluation for any exacerbation or recurrence of dyspnea, cough, chest pain or hemoptysis, concluding that this suggests that his asthma was not aggravated beyond its natural progression during service, even when the Veteran "may" have been exposed to chemicals in gas masks.  The VA examiner reasoned that asthma, also known as reactive airways disease, is provoked by acute environmental exposure or infectious agents and does not cause a delayed response.  However, COPD (emphysema) is caused by a delayed response to the damage induced by decades of cigarette smoking.  The examiner continued that although the Veteran clearly has both asthma and COPD, the predominant respiratory disability over the last 10 years has been due to COPD, as proven by the low DLCO in October 2010, and the clear (or "distant") breath sounds on examination in December 2011.  She therefore concluded that the evidence shows that the Veteran more likely than not had asthma before he joined the service and it was not aggravated by military service.  She also stated that the current respiratory disability is predominantly due to COPD from years of cigarette smoking, mostly after the service, and that the asthma component of the respiratory condition has remained less significant, and was not aggravated or even manifest during the service.

Following a July 2014 Board remand, an addendum VA medical opinion was obtained in August 2014.  The VA examiner noted reviewing her May 2014 VA examination report and the records in the claims file again.  The VA examiner provided a new opinion that the Veteran's asthma is less likely than not due to service.  The examiner noted that although the January 1975 dental history form was marked affirmative for the question if he'd ever had asthma, the Veteran's symptoms then were nonspecific and could have been simply due to postnasal drip from allergic rhinitis, upper respiratory infection, or altitude/climate change.  She stated that a patient's own subjective diagnosis that he had asthma is not sufficient medical information upon which to make an accurate medical diagnosis.  She again highlighted that there were no service treatment records describing any acute respiratory symptoms during service, and the January 1976 medical examination is marked normal next to lungs and chest.  Although the Veteran described using Primatene mist during service, this was not documented in the service treatment records, and even if he used it, the examiner noted that this simply means he had breathing symptoms/congestion, but not necessarily asthma.  She compared such use to someone who uses over-the-counter Pepto Bismol because he thinks he has a stomach ulcer, but really only has a minor hiatal hernia.  Additionally, the examiner stated that there are no records regarding respiratory distress between 1976 and 2003, and it was not until October 2004 when the Veteran was noted to have expiratory wheezes on examination.  By the objective evidence in the record, the Veteran did not develop any significant respiratory disease until well after 2000.  The examiner again stated that asthma/RAD is provoked by acute environmental exposure or infectious agents and does not cause a delayed response, unlike COPD, which is caused by a delayed response to the damage induced by decades of cigarette smoking.  The examiner concluded that although the Veteran clearly has had both asthma and COPD, the asthma did not develop until many years after the service (along with the COPD), more likely from environmental phenomena after service (including cigarette smoking).  If he had developed asthma from changing filters on gas masks during service, the examiner explained, his symptoms would have been most severe at that time, and severe enough to warrant a clinic or ER visit, neither of which occurred.  Although he was assessed to have a component of asthma 30 plus years after service, it is unlikely to have been from a delayed response to changing filters in gas masks.  Since 2010, his respiratory status has been mainly affected by COPD, as proven by the low DLCO in October 2010, and the clear (or "distant") breath sounds on exam in December 2011 and January 2014.  The examiner stated that asthma would cause wheezes or rhonchi and that he has not had those for the last few years.  She concluded that therefore, the evidence does not show that the asthma began in service, and his current respiratory disability is predominantly due to COPD from years of cigarette smoking.

The claims file contains two lay statements dated September 2014, one each from the Veteran's brother and sister.  Both statements are nearly identical, and indicate that asthma runs in the family, and that the Veteran had asthma for years before he went into the military, and used OTC medicines from the drugstore.  They also stated that when the Veteran returned from service, his asthma had gotten worse.  

IV.  Analysis

The Board finds that the preponderance of the evidence of record does not support the Veteran's claim for service connection.  Although the Veteran unquestionably has currently-diagnosed respiratory disabilities, including asthma and COPD, the most probative evidence of record does not demonstrate that either of these conditions arose during, or were caused or aggravated by, the Veteran's period of active military service.

As an initial matter, while the Board acknowledges the Veteran's competent and credible assertion that he experienced some breathing difficulties during service, which he noted on the January 1975 dental questionnaire, he is not competent to relate any in-service symptoms to asthma, as this is not a simple condition which can be diagnosed by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's testimony that he self-medicated for his respiratory symptoms using over-the-counter Primatene mist inhalers bolsters his assertions that he had some breathing difficulties during service but, as explained in the August 2014 VA addendum opinion, does not necessarily indicate that the Veteran was experiencing any particular respiratory disability, such as asthma.  

The Board finds that the reports of the VA examiners should be accorded significant probative weight, as they were based on full consideration of the Veteran's documented history and assertions, and they are supported by clearly-stated rationales.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the credibility and weight to be attached to medical opinions are within the province of the Board).  By contrast, the opinions provided by the Veteran's VA physician, stating that the Veteran's current breathing problems are at least in part related to his exposure to toxic chemicals in service, do not make clear that the physician had access to the full information of record and contain no rationale for the conclusion stated.  They thus warrant very little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

The August 2014 VA examiner's opinion states the conclusion that although the Veteran clearly has had both asthma and COPD, the asthma did not develop until many years after the service (along with the COPD), more likely from environmental phenomena after service, including prolonged smoking of cigarettes.  The examiner reasoned that asthma is provoked by acute environmental exposure or infectious agents and does not cause a delayed response, and that had the Veteran developed asthma as a result of in-service exposure, such as the claimed exposure to gas when changing filters in gas masks, one would expect to see the most severe reaction at the time of exposure.  There are no service treatment records indicating any such severe respiratory distress requiring treatment, and the Veteran himself testified at the Board hearing that he never sought treatment for his breathing difficulties.  Therefore, the Board finds that the evidence weighs against a finding that the Veteran's current respiratory disabilities arose during service.

The evidence also does not support the Veteran's assertion that his current respiratory disabilities are a result of his exposure to chemicals from changing the filters in gas masks during active service.  The Veteran's DD Form 214 lists a military occupational specialty as a Unit/Org Supply Specialist and Armorer.  This is consistent with the Veteran's report that a large part of his duties involved changing the filters in gas masks, and the Board sees no reason to doubt the credibility of this statement.  However, it does not follow that simply because the Veteran changed the filters in a number of gas masks, that he himself was exposed to such gases.  The Veteran testified that the room where he worked had an odor and that there was gas left in the masks when he worked on them, but no factual foundation has been established to indicate that he is qualified, through specialized education, training, or experience, to make a determination that what he was smelling was in fact residual gas left in the masks, or how he could tell gas remained.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.).  To the contrary, the October 2010 VA examiner's in-depth description of the properties of the gas most commonly used in gas chamber training supports a conclusion that the Veteran likely did not experience significant exposure to such gases during the course of his duties.  The Board finds that the most probative evidence of record, the October 2010 VA examiner's well-supported explanation of the gas, as well as the May and July 2014 VA examiner's discussion of the acute respiratory response expected with regard to asthma, weighs against a finding that the Veteran's current respiratory disabilities are related to his asserted chemical exposure in service.

Finally, the Board notes that at various times, the Veteran has asserted that he had asthma before entering service and that it was aggravated while working with the various gas masks during such service.  Because the Veteran's October 1974 entrance examination did not note any defects or abnormalities of the lungs or chest, the Veteran is presumed to be sound, as far as respiratory conditions, upon entrance.  Although the Veteran reported a past history of hemoptysis with upper respiratory infection, such a history, recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  See 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The Veteran reported to the August 2005 examiner, and the Veteran's siblings submitted lay statements, that the Veteran had asthma prior to entering service.  However, the Veteran's service treatment records variously indicate the following: that the Veteran had never had asthma or shortness of breath (October 1974 entrance examination); that he had experienced hay fever or asthma (January 1975 dental questionnaire); and had not had shortness of breath and did not know whether he then had or had ever had asthma (January 1976 separation examination).  The Veteran further testified at the Board hearing that his shortness of breath began during service.  The Board thus finds that the evidence is not clear and unmistakable that the Veteran had asthma prior to service, and the presumption of soundness is not rebutted.    

Nonetheless, even had the Veteran's asthma predated service, the evidence does not demonstrate that there was a permanent worsening of such during service.  The October 2010 VA examination evidence applies equally to a claim for service connection based on aggravation in service, because it indicates that the Veteran likely did not experience significant exposure to gas from his duties, and had he actually been exposed, one would expect to immediately see the symptoms associated with direct exposure.  The May 2014 examination report also noted that the Veteran did not present for medical evaluation for exacerbation or recurrence of dyspnea, cough, chest pain or hemoptysis, which suggests that any asthma preexisting service was not aggravated beyond its natural progression during service.  While the Board acknowledges the Veteran and his sibling's lay statements that he had asthma leading up to service which had worsened by the time he separated from service, there is no evidence that indicates any breathing difficulties experienced by the Veteran during service were anything other than temporary episodes or flares.  As noted in the August 2014 opinion,  the Veteran's symptoms during service were nonspecific and could have been simply due to postnasal drip from allergic rhinitis, upper respiratory infection, or altitude/climate change.  

The most persuasive evidence of record also demonstrates that the Veteran's COPD is unrelated to service.  As noted above, the October 2010 VA examiner's opinion that the Veteran was not significantly exposed to gas from cleaning gas masks during service has been afforded high probative value.  Additionally, VA examiners in October 2010, May 2014, and August 2014 have linked the Veteran's current COPD to his decades of cigarette smoking, and have stated that it arose many years after service.  

The Board thus finds that a preponderance of the evidence is against a finding that the Veteran's current respiratory disabilities arose during or are otherwise related to service.  As the preponderance of the evidence is against the claim for service connection, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for a respiratory disability, to include asthma and COPD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


